Hill, J.
1. A taxpayer is not entitled to the writ of mandamus to compel the tax-receiver to enter upon the tax digest the returns for taxation as tendered by him, it appearing from the allegations of the application for the writ that the tax-receiver had declined to accept the return as made, had notified the taxpayer to make a corrected return, and, upon his failure to do so, had assessed the property of the taxpayer at a stated valuation.
(а) Nor will the writ issue, to' compel the tax-collector to expunge from the ^execution dockets the entry of fi. fas. issued to collect the taxes so assessed, and to compel him to accept from the applicant taxes due according to the returns made by him.
(б) If under the facts stated an illegal assessment has been made against the taxpayer, his remedy is by petition in equity, and not by mandamus.
2. The court did no.t err in dismissing the petition on demurrer.

Judgment affirmed.


All the Justices concur.